DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 3-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. As examiner understands, Figs. 3-4 are embodiments of the prior art combine from Figs. 1-2 that do not feature the variable wheelbase system of the instant invention. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 11, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santerre (US 4,204,697 A).
Regarding claim 1, Santerre teaches a vehicle comprising:

a main body (Fig. 1 shows the main body); 
a pair of rear wheels (27) configured to move forward and rearward relative to the main body; 
a rear axle bar (23) mounted on a longitudinal member (2) protruding rearward from the main body, wherein the pair of rear wheels is mounted on the rear axle bar (see Fig. 1), wherein the longitudinal member is fixedly mounted on a suspension element (Fig. 2 shows longitudinal member 2 is mounted on flange 7 of suspension element 5); and 
an actuator (19, 21), wherein a first end of the actuator is fixed to the suspension element and a second end of the actuator is fixed to the rear axle bar (Figs. 2 & 4 show a first end of actuator 19 is fixed to suspension element 5, and the second end of actuator 21 is fixed to crossbar 13, which is fixedly mounted on the carrier of the rear axle bar 23).
Santerre does not teach the variable length wheelbase and related structure occurring on a combine harvester. However, when reading the preamble in the context of the entire claim, the recitation "A combine harvester" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 4, Santerre teaches wherein the rear axle bar is configured to move forward and rearward along the longitudinal member (Fig. 4 shows axle bar 23 moving along longitudinal member 2, shown as guides 8).
Regarding claim 8, Santerre teaches wherein the actuator comprises a longitudinal hydraulic or pneumatic actuator comprising a first end and a second end (Col. 2 lines 33-42 teaches a hydraulic actuator).

Regarding claim 11, Santerre teaches a vehicle comprising:
a variable length wheelbase (Fig. 1 shows the rear wheel is adjustable in the direction of the arrow); 
a main body (Fig. 1 shows the main body); 
a pair of rear wheels (27) configured to move forward and rearward relative to the main body; 
a rear axle bar (23) mounted on a longitudinal member (2) protruding rearward from the main body, wherein the pair of rear wheels is mounted on the rear axle bar (see Fig. 1), wherein the longitudinal member is fixedly mounted on a suspension element (Fig. 2 shows longitudinal member 2 is mounted on flange 7 of suspension element 5); and
an actuator (19, 21) configured to control the forward and rearward movement of the rear axle bar along the longitudinal member, wherein the actuator is mounted above the longitudinal member (see Fig. 4).
Santerre does not teach the variable length wheelbase and related structure occurring on a combine harvester. However, when reading the preamble in the context of the entire claim, the recitation "A combine harvester" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 14, Santerre teaches wherein the suspension element is joined to a chassis of the combine harvester by at least one swing arm (24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Santerre (US 4,204,697 A).
Regarding claim 5, Santerre teaches wherein the longitudinal member comprises a rectangular bar (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the rectangular bar as taught by Santerre for a cylindrical bar in order to achieve the same, predictable result.

Regarding claim 12, Santerre teaches wherein the actuator is fixed to at least one of a first end or a second end by a joint (17).
Santerre does not specifically teach the joint being a spherical joint.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the joint for a common spherical joint, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Santerre (US 4,204,697 A) in view of Priefert (US 5,368,121 A).
Regarding claim 6, Santerre does not teach a pivot mount that allows the left and right rear wheels to rotate around the longitudinal member.
Priefert teaches wherein the pair of rear wheels comprises a left wheel and a right wheel (Fig. 3 shows pair of rear wheels 40), and wherein the longitudinal member comprises a pivot mount on which the rear axle bar is mounted to allow rotation of the rear axle bar around the longitudinal member, such that as the left wheel travels up or down, the right wheel travels correspondingly down or up in a direction opposite the left wheel (Col. 3 lines 51-65 teach the rear axle bar 18 can pivot around longitudinal member 12 to contour to the slope).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the rear pivot mount as taught by Priefert to the combine harvester of Santerre in order to accommodate changes in terrain while driving the vehicle.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Santerre (US 4,204,697 A) in view of Schwinn et al. (US 2013/0049316 A1), hereinafter Schwinn.
Regarding claim 13, Santerre teaches a vehicle comprising:
a variable length wheelbase (Fig. 1 shows the rear wheel is adjustable in the direction of the arrow); 
a main body (Fig. 1 shows the main body); 
a pair of rear wheels (27) configured to move forward and rearward relative to the main body; 
a rear axle bar (23) mounted on a longitudinal member (2) protruding rearward from the main body, wherein the pair of rear wheels is mounted on the rear axle bar (see Fig. 1), wherein 
Santerre does not teach the variable length wheelbase and related structure occurring on a combine harvester. However, when reading the preamble in the context of the entire claim, the recitation "A combine harvester" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Santerre also does not teach a pitch control actuator to move the suspension up and down.
Schwinn teaches a pitch control actuator configured to move the suspension element up and down relative to the main body (Fig. 3 shows actuators 130, 160 move the suspension elements 140, 170 up and down).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the pitch control actuator as taught by Schwinn to the vehicle of Santerre in order to raise or lower the rear wheels to affect the balance of the vehicle.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Santerre (US 4,204,697 A).
Regarding claim 15, Santerre does not teach a feeder house on the main body.
Schafer teaches wherein the main body (12) defines a forward end and a rear end; further comprising: 
a feeder house at the forward end of the main body (Fig. 1 shows feeder house connected to attachment 20); and

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the feeder house on the main body as taught by Schafer to the vehicle of Santerre in order for the variable wheelbase vehicle to process crops in a manner that is old and well-known in the art.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6, 8, 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671